Exhibit 10.2
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


ASSIGNMENT AND
FIRST AMENDMENT TO DEVELOPMENT AND LICENSE AGREEMENT


This Assignment and First Amendment to Development and License Agreement (the
“Amendment”) is entered into as of the 20th day of March, 2018 (the “Effective
Date”) by and between Antares Pharma, Inc., a Delaware corporation, with offices
located at 100 Princeton South, Suite 300, Ewing, NJ 08628 (“Antares”), AMAG
Pharma USA, Inc. (f/k/a Lumara Health Inc.), a Delaware corporation (“AMAG
USA”), and AMAG Pharmaceuticals, Inc., a Delaware corporation, with a corporate
address at 1100 Winter Street, Waltham, MA 02451 (“AMAG”) to amend the terms of
that certain Development and License Agreement between Antares and AMAG USA,
dated September 30, 2014 (the “Agreement”). Antares, AMAG USA and AMAG are
sometimes referred to in this Amendment individually as a “Party” and
collectively as the “Parties”.


WHEREAS, AMAG USA and Antares entered into the Agreement under which Antares
granted AMAG USA an exclusive, worldwide license to Antares’ VIBEX® QuickShot®
(QS) auto-injection system or similar Device for use with HPC, and further under
which Antares and AMAG USA agreed to collaborate to develop such a product; and


WHEREAS, AMAG USA was acquired by AMAG on November 12, 2014 and is a
wholly-owned subsidiary of AMAG; and


WHEREAS, AMAG USA desires to assign, and AMAG desires to assume, the rights and
obligations of AMAG USA under the Agreement (the “Assignment”), effective as of
May 22, 2015 (the “Assignment Effective Date”); and


WHEREAS, Antares desires to consent to the Assignment, effective as of the
Assignment Effective Date; and


WHEREAS, contemporaneously with the execution of this Amendment, Antares and
AMAG are entering into a Manufacturing Agreement pursuant to which Antares
agrees to sell, and AMAG agrees to purchase the Products (as defined therein),
on the terms set forth therein; and


WHEREAS, Antares, AMAG USA and AMAG mutually desire to amend the terms of the
Agreement as set forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, the Parties hereto agree to amend the Agreement as
follows:
1.Transfer of Agreement to AMAG. In accordance with Section 20.3 of the
Agreement, Antares hereby recognizes and consents to the Assignment of the
Agreement from AMAG USA to AMAG, effective as of the Assignment Effective Date.
AMAG agrees that, effective as of the Assignment Effective Date, it assumed all
rights and obligations of AMAG USA under the Agreement and such Agreement is
binding on AMAG as AMAG USA’s permitted assignee as of such date, and AMAG USA
agrees that, effective as of the Assignment Effective Date, it assigned,


- 1 -



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


transferred and conveyed all of its rights, title, and interests under the
Agreement to AMAG. For the avoidance of doubt, all references to “Lumara Health
Inc.” or “Lumara” in the Agreement shall refer to “AMAG Pharmaceuticals, Inc.”
or “AMAG”, as applicable.
2.Amendment to Agreement.
2.1    Confidential Information.


a.    Section 17.1 of the Agreement is hereby deleted in its entirety and
replaced as follows:


“Confidentiality; Exceptions. Unless otherwise set forth in this Agreement, with
respect to all Information disclosed or provided by, or on behalf of, either
Party to the other or its designees in connection with this Agreement or the
Manufacturing Agreement, whether provided orally, visually, electronically, in
writing or in any other form, (“Confidential Information”), the Party receiving
such Confidential Information (“Recipient”) shall maintain the confidential and
proprietary status of such Confidential Information, keep such Confidential
Information and each part thereof within its possession or under its control,
use all its reasonable efforts to prevent the disclosure of any Confidential
Information to any other person, and use all its reasonable efforts to ensure
that such Confidential Information is used only for those purposes specifically
authorized by this Agreement. These mutual obligations of confidentiality shall
apply until [***] following the expiration or termination of the Agreement, but
such obligations shall not apply to any Information to the extent that such
Information is:


(i)    independently developed by such Party outside the scope and not in
violation of this Agreement (including without access to or use of the
Confidential Information), as evidenced by such Party’s contemporaneous written
records;


(ii)    in the public domain at the time of its receipt or thereafter becomes
part of the public domain through no fault of or breach of this Agreement by the
Recipient or by any person to whom the Recipient disclosed such Confidential
Information;


(iii)    received without an obligation of confidentiality from a Third Person
having the right to disclose such information and provided such information was
not obtained by such Third Person directly or indirectly from the disclosing
Party on a confidential basis; or


(iv)    released from the restrictions of this Section 17.1 by the express
written consent of the disclosing Party.


- 2 -



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED




Notwithstanding the provisions of Section 17.1 hereof, the Parties may, to the
extent necessary, disclose and use Confidential Information to secure patent
protection for an invention developed as a result of the Product Development
Program or, to obtain regulatory clearance or institutional or government
approval to clinically test or market Product Notwithstanding anything to the
contrary contained herein, all Confidential Information disclosed by the Parties
prior to the date hereof shall be subject to the confidentiality provisions set
forth in this Article 17.”


b.    Section 17.2(a) of the Agreement is hereby deleted in its entirety and
replaced as follows:
“Authorized Disclosures; Permitted Persons. Each Party may disclose Confidential
Information of the other Party, without such Party’s prior written consent, to
its directors, employees, agents, consultants, advisors, permitted suppliers,
and other persons or entities who need to know such Confidential Information to
assist the Party in fulfilling its obligations or exploiting its rights
hereunder (“Permitted Person”). In addition, each Party may disclose the terms
of this Agreement to investors or potential investors, provided the Party
ensures that such Third Person is bound by a confidentiality agreement with
terms at least as restrictive as the terms herein prior to disclosure of
Confidential Information. The Party making such disclosure shall be responsible
for any disclosure or use of Confidential Information in violation of this
Agreement or the Manufacturing Agreement by any Permitted Person, investor or
potential investor to the same extent as if the confidentiality breach was made
by the Party.”
c.    Section 17.2(b) of the Agreement is hereby deleted in its entirety and
replaced as follows:


“Legally Required or Necessary. Each Party may also disclose the Confidential
Information of the other Party, without such Party’s prior written consent, to
any person, entity, or government or regulatory authority to the extent that the
law requires such disclosure. Notwithstanding the foregoing, prior to disclosing
the other Party’s Confidential Information under this Subsection, the disclosing
Party, must give the other Party prompt written notice of such requirement or
order, take all reasonable and lawful actions to avoid or minimize the degree of
disclosure of such Confidential Information and cooperate reasonably with the
other Party and permit the other Party to participate in any efforts to seek a
protective order.”


2.2    Authorized Disclosures of Confidential Information. Article 18 of the
Agreement is hereby amended by adding the following as a new Section 18.4:
“18.4 Securities Authorities and Stock Exchange Filings. Notwithstanding
anything to the contrary herein, the Parties shall coordinate in advance with
each other in connection with (i) a Party’s decision to file this


- 3 -



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


Agreement or the Manufacturing Agreement, including any amendments or
modifications thereto, with any securities authority or with any stock exchange
on which securities issued by a Party or its Affiliate are traded, or (ii) any
other disclosure of information pertaining to this Agreement as otherwise
required by the rules and regulations of the Securities and Exchange Commission
or any other securities authority or stock exchange on which securities issued
by a Party or its Affiliates are traded, and, in each such instance, (a) the
filing Party will provide the other Party at least [***] (unless a shorter
period of time is required pursuant to Applicable Law or securities exchange
rules) to review and comment on the proposed filing or other disclosure of
information, including, if applicable, a draft redacted version of this
Agreement, the Manufacturing Agreement, and/or any amendments thereto , and (b)
both Parties shall work together in good faith to agree on the disclosure to be
made, having due and proper regard to their legal obligations; provided that the
filing Party subject to such rules and regulations shall ultimately retain
control over what information to disclose to any securities authority or stock
exchange. Each filing Party shall use reasonable efforts to seek confidential
treatment for terms proposed to be redacted; provided that the Parties shall use
their reasonable efforts to file redacted versions with any governing bodies
which are consistent with redacted versions previously filed with any other
governing bodies. Other than such obligations, neither Party (nor any of its
Affiliates) shall be obligated to consult with or obtain approval from the other
Party with respect to any filings required by the rules and regulations of the
Securities and Exchange Commission or any other securities authority or stock
exchange on which securities issued by a Party or its Affiliates are traded.”
2.3    Termination of Development and License Agreement and Manufacturing
Agreement.
a.Section 19.2(c) of the Agreement is hereby deleted in its entirety and
replaced as follows:


“[Intentionally Omitted].”


b.Article 19 of the Agreement is hereby amended by adding the following as a new
Section 19.8:


“Co-Termination. Without further action by either Party, this Agreement shall
automatically terminate effective immediately upon the termination of the
Manufacturing Agreement in its entirety, subject to the provisions that
expressly survive the termination thereof.”


2.4    Notices. Section 20.6 of the Agreement is hereby deleted in its entirety
and replaced as follows:


- 4 -



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


“Notices. All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered personally or by electronic mail or facsimile
transmission (receipt verified), telexed, mailed by registered or certified mail
(return receipt requested), postage prepaid, or sent by express courier service,
to the Parties at the following addresses (or at such other address for a Party
as shall be specified by like notice; provided, that notices of a change of
address shall be effective only upon receipt thereof):
 
If to AMAG, addressed to:
 
AMAG Pharmaceuticals, Inc.
[***]
 
1100 Winter Street
 
 
Waltham, MA 02451
[***]


With a copy to:
[***]


 


AMAG Pharmaceuticals, Inc.
1100 Winter Street
Waltham, MA 02451
[***]
 




If to Antares, addressed to:
 
Antares Pharma, Inc.
[***]
 
100 Princeton South, Suite 300




 
Ewing, NJ 08628
 
 
[***]


with a copy to:
 
Antares Pharma, Inc.
General Counsel
 
100 Princeton South, Suite 300
 
 
Ewing, NJ 08628
 
 
 
[***]


 

d.
Section 20.13 of the Agreement is hereby deleted in its entirety and replaced as
follows:

“Entire Agreement of the Parties. This Agreement, including the Exhibits
attached hereto (as amended by the Assignment and First Amendment to Development
and License Agreement, dated March 20, 2018), the Amended and Restated Quality
Agreement between AMAG and Antares, dated March 20, 2018, and the Manufacturing
Agreement between AMAG and Antares, dated March 20, 2018, constitute and contain
the complete, final and exclusive understanding and agreement of the Parties
hereto, and cancels and supersedes any and all prior negotiations,
correspondence, understandings and agreements, whether oral or written, between
the Parties respecting the subject matter hereof. In the event there is a
discrepancy


- 5 -



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


between the Exhibits and the Agreement, the Agreement shall control, provided
that to the extent there is a discrepancy between the Quality Agreement and the
Agreement, the Quality Agreement shall control with respect to quality-related
matters; and this Agreement shall control with respect to all other matters.
Furthermore, to the extent that any provision of this Agreement is inconsistent
with any provision of the Manufacturing Agreement, the Manufacturing Agreement
shall control and then only to the extent of the inconsistency. For the
avoidance of doubt, the Manufacturing Agreement supersedes and replaces Sections
10.2 and 10.3 of this Agreement.”
3.
Effect of Amendment. Except as amended hereby, all provisions of the Agreement,
together with all Statements of Work governed by the Agreement, are hereby
ratified and confirmed and shall continue in full force and effect and are
incorporated herein by reference. This Amendment shall be governed by and
construed consistently with the terms of the Agreement.

4.
Definitions. All capitalized terms used but not otherwise defined in this
Amendment shall have the meanings given to them in the Agreement.

5.
Governing Law. This Amendment shall be governed by and interpreted in accordance
with the substantive laws of the State of New York, without regard to its choice
of law rules.



6.
Miscellaneous. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one agreement. An executed copy of this Amendment may be delivered by electronic
transmission, and electronic copies of executed signature pages shall be binding
as originals. The headings of the various sections of this Amendment have been
inserted for reference only and shall not be deemed to be a part of this
Amendment.



[Signature page follows.]




- 6 -



--------------------------------------------------------------------------------


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED


IN WITNESS WHEREOF, the duly authorized representatives of each Party have
executed this Amendment as of the Effective Date.
AMAG PHARMACEUTICALS, INC.
 
ANTARES PHARMA, INC.
 
 
 
By: /s/ William K. Heiden    
 
By:_/s/ Robert Apple     
Name: William K. Heiden
 
Name: Robert Apple
Title: President and Chief Executive Officer
 
Title: President and Chief Executive Officer
 
 
 
AMAG PHARMA USA, INC.
 
 
 
 
 
By: /s/ William K. Heiden    
 
 
Name: William K. Heiden
 
 
Title: President and Chief Executive Officer
 
 





[Signature Page to Assignment and First Amendment to
Development and License Agreement]